BURNS, District Judge
(dissenting):
I dissent. I would deny mandamus relief because this is an ordinary case, while mandamus is an extraordinary remedy (United States v. Lane, 284 F.2d 935, 939 (9th Cir. 1960); United States v. *1357Carter, 270 F.2d 521, 524 (9th Cir. 1959)), and should be saved for extraordinary cases.
The effect of the majority opinion is that Rosselli’s original motion to reduce, having been filed June 28, 1971, or 128 days after the Supreme Court acted, was beyond the power of the District Court to grant. For reasons known best to the Prosecutor, no challenge was posed to the Court’s action of October 18, 1971, reducing the term of Rosselli’s confinement. Rosselli on January 12, 1973, filed a further motion for reduction or modification of the fine. In response, the Court on March 6, 1973, vacated the “stand committed” order.1 Again the Prosecutor did nothing, though this later action was based upon a motion which came nearly a year and a half after the 120 days had run. It was not until the March 1974 court action reducing the fine that the Prosecutor bothered to challenge the Court’s action. In the absence of an adequate explanation by the Prosecutor as to why he did not see fit to challenge either the District Judge’s original reduction of the prison term or the later elimination of the “stand committed” clause, I see no reason whatsoever for this Court to conclude that this is an extraordinary situation.2
I had always thought that sparing use of the extraordinary writs such as mam damus was a sound principle of judicial administration. If lawyers know they cannot run the mandamus track to the Court of Appeals in routine cases, then the time and talent of the Court of Appeals will be expended on cases in which appeal is a matter ,of right, or on those rare situations in which an extraordinary writ is absolutely necessary to prevent a grave injustice or to avoid some severe and pervasive procedural chaos. The serious backlog in the civil docket in this Court provides added reason why the extraordinary writs should be used sparingly and not passed out in profligate fashion.
The effect of this case will be that U. S. Attorneys, the Bureau of Prisons, or even the Board of Parole will be encouraged to pepper this Court with petitions for mandamus whenever the mood strikes and the District Judge acts after the 120 days have passed. I say this because of the language in the majority opinion which suggests that if the District Judge does not act “with reasonable speed after the timely motion is filed,” he will lose jurisdiction. I know from my own experience (and from the experience of other District Judges) that even when the motion is filed within 120 days, often a considerable amount of time elapses before the Judge can act. Many District Judges do as I myself do when a Rule 35 motion is received: I ask the Bureau of Prisons for a report on the status, conditions and progress of the Defendant in the institution in which he is confined. It usually takes at least 60 or 90 days for a significant report to be prepared by the Bureau of Prisons. From time to time, the report itself suggests the necessity for exploration and further study of particular aspects of the case. In such an event, a request to the Bureau of Prisons may well result in a further delay of one or two months. Hence, the majority result produces a situation in which, at the whim of some lower level employee in the Board of Parole or Bureau of Prisons, or perhaps in the Justice Department or Prosecutor’s Office, a mandamus challenge will be flung to the action of the District Courts, thereby adding to this Court’s already serious stack of unfinished civil business.
I would do here as this Court did in Carter, supra. There the District Judge placed two 18-year-old boys and a 19-year-old girl on probation, even though the existent provisions of the 1956 Nar*1358cotíes Control Act specifically forbade such probationary sentences. United States v. Lane, supra. But the Government dilly-dallied (in one case, a year, and in the other only four months!) before seeking mandamus relief. The Court exercised its discretion — wisely, I believe — by withholding mandamus relief. Nor do I believe that promptness by the Prosecutor is the only measure of extraordinariness. But it is surely one of its hallmarks.
As the majority notes in its opinion, the Government “double shot”', in this case by filing notice of appeal as well as seeking to invoke our mandamus jurisdiction. If my view on mandamus were to have prevailed, then it would be necessary for us to determine whether an appeal would lie under the provisions of the statute governing an appeal by the Government. 18 U.S.C. § 3731. However, since my view as to the mandamus has not prevailed, it seems unnecessary for me to discuss the question of whether the order is appealable.

. Even though the Court specifically stated it was “retaining jurisdiction” over the matter of the fine, in light of Rule 35 as construed by the majority, such a statement was unavailing.


. While the dates differ somewhat as to Defendant Friedman, the considerations in his case call for no different result, whether my view or that of the majority prevails. I omit the details for brevity’s sake.